CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report on Form 10-KSB of Voiceserve, Inc. for the year ending December 31, 2007, I, Michael Bibelman, Chief Executive Officer and Chief Financial Officer of Voiceserve, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Yearly Report of Form 10-KSB for the year ending December 31,2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-KSB for the year ended December 31, 2007, fairly represents in all material respects, the financial condition and results of operations of Voiceserve, Inc. Date:July 12,2007 Voiceserve, Inc. By: /s/ Michael Bibleman Michael Bibelman Chief Executive Officer
